           Case 1:16-cv-03310-RA-KNF Document 142 Filed 06/17/21 Page 1 of 1


                                                                USDC-SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                DOC#:
 EDWARD ROSADO,                                                 DATE FILED:

                             Plaintiff,
                                                                  16-CV-3310 (RA)
                        v.
                                                                       ORDER
 AMAURY SORIANO, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the upcoming Juneteenth holiday, tomorrow’s conference is hereby adjourned until

Monday, June 21, 2021 at 10:00 am.

SO ORDERED.

Dated:      June 17, 2021
            New York, New York

                                                RONNIE ABRAMS
                                                United States District Judge
